Case 19-11574-LSS Doc17 Filed 07/23/19 Page1of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: Chapter 11
DONALD M. ALLAN, Case No, 19-11574 (LSS)
Debtor. RE: Doc. No. 8

 

INTERIM ORDER APPROVING THE MOTION OF THE DEBTOR FOR
’ INTERIM AND FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105(a), 345 AND 363,
FED. R. BANKR. P. 6003 AND DEL. BANKR. L.R. 2015-2 AUTHORIZING
CONTINUED USE OF EXISTING CASH MANAGEMENT SYSTEM, INCLUDING
MAINTENANCE OF EXISTING ACCOUNT, CHECKS AND FORMS
Upon consideration of the Motion of the Debtor for Interim and Final Orders Pursuant to
USC $y 105(a), 345 and 363, Fed. R. Bankr. P. 6003 and Del. Bankr. L.R. 2015-2
Authorizing Continued Use of Existing Cash Management System, Including Maintenance of
Existing Account, Checks and Forms (the “Motion”)’; and upon the Declaration of Donald M.
Allan in Support of First Day Pleadings (“Declaration”) and this Court having jurisdiction over
this matter under 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order
consistent with Article Ill of the United States Constitution; and this Court having found that
venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. $§ 1408
and 1409; and this Court having found that the relief requested in the Motion is in the best
interests of the Debtor’s estate, creditors, and other parties in interest; and this Court having
found that the Debtor’s notice of the Motion and opportunity for a hearing on the Motion were

appropriate and no other notice need be provided; and this Court having reviewed the Motion

and the Declaration; and this Court having determined that the legal and factual bases set forth in

 

I Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion,

MEL 31607786v.1

 
Case 19-11574-LSS Doc17 Filed 07/23/19 Page 2of5

the Motion and at any Hearing on the Motion establish just cause for the relief granted herein; ~ ~~~

and upon all of the proceedings had before this Court; and after due deliberation and sufficient
cause appearing therefor; it is hereby

ORDERED, that the Motion is GRANTED as set forth herein, and it is further

ORDERED, that the Debtor is permitted to continue to maintain and use its existing cash
management system, including maintenance of the Debtor’s existing Account, checks and forms,
provided that once the Debtor’s existing checks have been used, the Debtor shall, when
reordering checks, require the designation “Debtor in Possession” and the corresponding
bankruptcy case number on all checks; provided further that, with respect to checks which the
Debtor prints himself, the Debtors shall begin printing the “Debtor in Possession” legend on such
items within ten (10) days of the date of entry of this Order; and it is further

ORDERED that the Debtor is granted a 30 day extension of time to comply with the
investment and deposit requirements of section 345 of the Bankruptcy Code, which extension is
without prejudice to the Debtor’s ability to seek a final waiver of those requirements; and it is
further

ORDERED that all of the Debtor’s pre-petition banks, including BB&T, are authorized
and directed to continue to administer, service, process and maintain the Debtor’s Account as it
was administered, serviced, processed and maintained pre-petition, without interruption and in
the ordinary course (including making deductions for bank fees), and to honor any and all
checks, drafts, wires, ACH transfers, electronic fund transfers or other items presented, issued,
processed or drawn on the pre-petition Account on account of a claim arising on or after the

Petition Date; and it is further

ME1 31007786v.|

 
Case 19-11574-LSS Doc17 Filed 07/23/19 Page 3o0f5

ORDERED that the Debtor shall maintain accurate and detailed records of all transfers,
so that all transactions may be readily ascertained, traced, recorded properly and distinguished
between pre-petition and post-petition transactions; and it is further

ORDERED that since BB&T is a party to a Uniform Depository agreement with the
Office of the United States Trustee for the District of Delaware, within fifteen (15) days of the
date of entry of this Order the Debtors shall (a) contact BB&T, (b) provide the bank with the
Debtor’s social security number and (c) identify the Account as being held by a debtor in
possession in a bankruptcy case; and it is further.

ORDERED that for any banks at which the Debtor holds accounts that are not party to a
Uniform Depository agreement with the Office of the United States Trustee for the District of
Delaware, the Debtor shall use his good-faith efforts to cause the banks to execute a Uniform
Depository agreement in a form prescribed by the Office of the United States Trustee within
forty-five (45) days of the date of this Order. The U.S. Trustee’s rights to seek further relief
from this Court on notice in the event that the aforementioned banks are unwilling to execute a
Uniform Depository Agreement in a form prescribed by the U.S. Trustee are fully reserved; and
it is further

ORDERED that the Debtor is authorized to open any new accounts or close any existing
accounts as he may deem necessary and appropriate, in his sole discretion; provided, however,
that the Debtor gives notice within fifteen (15) days to the Office of the United States Trustee
for the District of Delaware and any statutory committees appointed in this chapter 11 case;
provided, further, however that the Debtor shall open any such new Account or other depository

account at banks that have executed a Uniform Depository Agreement with the Office of the

3
ME] 31007786v.1
Case 19-11574-LSS Doc17 Filed 07/23/19 Page4of5

United States Trustee for the District of Delaware, or at such banks that are willing to
immediately execute such an agreement; and it is further

ORDERED that the UST Requirements to: (i) close all existing bank accounts and open
new debtor-in- possession bank account; (ii) establish one debtor-in-possession account for all
estate monies required for the payment of taxes, including payroll taxes; and (ili) maintain a
separate debtor-in- possession account for cash collateral are waived, except as otherwise set
forth herein; and it is further |

ORDERED that requirements of Bankruptcy Rule 6003(b) have been satisfied with
respect to the matters authorized by this Order and this Order shall be immediately effective and
enforceable upon its entry, To the extent that it may be applicable, the fourteen (14) day stay
imposed by Bankruptcy Rule 6004(h) is hereby waived; and it is further

ORDERED that a final hearing on the Motion shall be held on August 27, 2019, at
11:30 a.m. (prevailing Eastern Time), before the Honorable Laurie Selber Silverstein at the
United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th
Floor, Wilmington, DE 19801 in Courtroom 2 and any objections or responses to the Motion
shall be filed and served so as to be actually received on or prior to August 20, 2019, at 4:00
p.m. (prevailing Eastern Time); and it is further

ORDERED that on or before July 25, 2019, the Debtor shall serve by United States mail,
first-class postage prepaid, notice of this entry of Interim Order and of the final hearing, together
with a copy of this Interim Order and, unless already provided, a copy the Motion on: (a) the
Office of the United States Trustee for the District of Delaware; (b) the purported secured
creditors of the Debtor, including BBR Investments, LLC and Wyoming Miilwork Co.,; (c) the

4

ME1 31007786v.1

 
Case 19-11574-LSS Doc17 Filed 07/23/19 Page5of5

entities included on the List of Creditors Holding the 20 Largest Unsecured Claims; (d) the
Internal Revenue Service and any other taxing authorities that hold or that the Debtor believes
may assert claims against the Debtor’s estate; (c) BB&T; and (f) any party that has requested

notice pursuant to Bankruptcy Rule 2002.

Dated: O77, 25 , 2019 “A ieuct leloe A wade

Wi}mington, Delaware ‘fhe Honorable Laurie Selber Silverstein
United States Bankruptcy Judge

MBI 31007786v.1
